UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2012 Date of reporting period:May 31, 2012 Item 1. Schedule of Investments. Geneva Advisors All Cap Growth Fund Schedule of Investments May 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 92.67% Activities Related to Credit Intermediation - 4.14% Mastercard, Inc. Aerospace Product and Parts Manufacturing - 7.42% BE Aerospace, Inc. (a) HEICO Corp. TransDigm Group, Inc. (a) Apparel Knitting Mills - 1.16% Under Armour, Inc. (a) Building Material and Supplies Dealers - 3.44% Fastenal Co. Communications Equipment Manufacturing - 1.95% QUALCOMM, Inc. Computer and Peripheral Equipment Manufacturing - 8.73% Apple, Inc. (a) Teradata Corp. (a) Computer Systems Design and Related Services - 5.52% SolarWinds, Inc. (a) VMware,Inc. (a) Cut and Sew Apparel Manufacturing - 0.91% Michael Kors Holdings Ltd (a)(b) Electronic Shopping and Mail-Order Houses - 3.15% Amazon.com, Inc. (a) Engine, Turbine, and Power Transmission Equipment Manufacturing - 1.54% Cummins, Inc. Full-Service Restaurants - 4.48% Chipotle Mexican Grill, Inc. (a) Gambling Industries - 2.56% Las Vegas Sands Corp. Grocery Stores - 0.50% The Fresh Market, Inc. (a) Health and Personal Care Stores - 1.51% Ulta Salon Cosmetics & Fragrance, Inc. Limited-Service Eating Places - 1.77% Starbucks Corp. Management, Scientific, and Technical Consulting Services - 1.35% Salesforce.com, Inc. (a) Medical Equipment and Supplies Manufacturing - 4.36% Intuitive Surgical, Inc. (a) Office Administrative Services - 2.02% Gartner, Inc. (a) Oil and Gas Extraction - 4.00% Concho Resources, Inc. (a) Continental Resources, Inc. (a) Other General Merchandise Stores - 5.46% O' Reilly Automotive, Inc. (a) Tractor Supply Co. Other Information Services - 2.80% Google, Inc. (a) LinkedIn Corp. (a) Other Professional, Scientific, and Technical Services - 2.10% Alliance Data Systems Corp. (a) Other Support Services - 2.01% Liquidity Services, Inc. (a) Pharmaceutical and Medicine Manufacturing - 6.19% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) IDEXX Laboratories, Inc. (a) Securities and Commodity Contracts Intermediation and Brokerage - 1.86% T Rowe Price Group, Inc. Software Publishers - 6.96% Fortinet, Inc. (a) Informatica Corp. (a) SXC Health Solutions Corp. (a)(b) Support Activities for Mining - 1.72% Core Laboratories NV (b) Waste Treatment and Disposal - 3.06% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $185,270,119) Principal Amount Value SHORT-TERM INVESTMENTS - 5.71% Money Market Fund - 5.71% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $13,225,525) Total Investments (Cost $198,495,644) - 98.38% Other Assets in Excess of Liabilities - 1.62% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. The cost basis of investments for federal income tax purposes at May 31, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at May 31, 2012 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2012, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Common Stock* $ $
